Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a portion of the sealing film covering the reservoir is provided with one or more premade score lines” of the independent claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 (and all its dependents) and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 52 both introduce “a valve member” twice.  In claim 33, it is in lines 12 and 25, and in claim 52 it is in lines 10 and 23.  It is unclear if these mean the same valve member or a different valve member located in the column.  As no other valve member is described in the specification, for purposes of examination, it is understood that these are the same valve members.  Clarification is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schoedler (Wipo Patent Publication WO2011138405A1)..

Regarding claim 52, Schoedler discloses a method for preparation of a liquid product wherein use is made of a system for the preparation of a liquid food product, which system comprises: 
a) a disposable cartridge (10), wherein the cartridge comprises a cartridge body with a reservoir filled with liquid ingredient (fig. 7, element 14), and a central column (170), wherein the cartridge body has a bottom (bottom of 50, in area of 60) and a top (top of 32)), 
wherein the top has the aperture (hole by 12 to let ingredient in) in communication with said reservoir, and has a wall bounding an aperture (30) in communication with said reservoir, wherein the aperture of the cartridge is hermetically sealed by a top sealing film (42,  ¶0129, “hermetically sealed)), wherein a channel extends through the column from an inlet at a top end thereof to an aperture at the bottom side of the cartridge body (surrounded by 60), 
wherein a valve member (100), having a channel with a dispensing aperture (A, the opening positioned immediately above mixing chamber 176 that passes liquid through channel 170 into 176), is present in the channel of the column,(124 +180) arranged to dispense the liquid ingredient from the reservoir, which dispensing passage are sealed by a bottom sealing film (55,56,58), and wherein the one or more dispensing passages have one or more outlets (124) which are arranged so that liquid ingredient emerges from said one or more dispensing passage outlets as a flow or flows distinct from the stream of base liquid emerging from the dispensing aperture of the channel of the valve member (the dispensing passages have the liquid ingredient move through 180 and 124, as distinct, to meet the central fluid flowing through 170)  , and so that liquid ingredient emerging therefrom adjoins the outside of the base liquid stream that has emerged from the dispensing aperture  (B, the liquid ingredient flows through the center of 170 and emerges into mixing chamber 176, and there the liquid ingredient moves from 180 into the mixing chamber 176 and “joins the outside of the base liquid stream” meaning that it joins the outside and then mixes in the mixing chamber 176 and then travels on together), 
b) a beverage dispensing apparatus, the apparatus being at least provided with: 150592.00104/128348832v.1Serial No.: 16/415,428 Any. Docket No.: 150592.00104 Reply to Office Action of Oct. 1, 2021 
- a holder (Fig. 11, receiving device 340) for accommodating and retaining the cartridge at a dispensing location in the device, 
- a base liquid feed assembly (200)  with a base liquid feed lance (208) disposed at the dispensing location, which lance is embodied to connect to a channel of a valve member (100) located in the column or to the channel of the column of the cartridge, so that base liquid can be fed into the channel (base is fed into channel 170), wherein the dispensing apparatus has an operable displacement device which is adapted to produce a movement of the holder for the cartridge and the base liquid feed lance relative to each other, so that when the displacement device is operated the lance connects to the channel of the valve member or to the channel of the column of the cartridge (figs. 7-8, movement of lance into valve 100 allows for the movement down which breaks the top seal and allows 214 to put pressure on the reservoir and also send the liquid through 124), the base liquid feed lance causing a relative motion that moves the valve member into a dispensing position thereof or moving the column down (figs. 7-8), causing a bottom sealing film of the cartridge to tear away from one or more dispensing passage outlets initially sealed by said bottom sealing film (figs. 7-8, 56 tears away to become 57), and thereby allowing the dispensing from the cartridge (liquid mixes from reservoirs and main line at 176 and then flows out), the method comprising the steps: - placing the cartridge in the holder and retaining the cartridge at the dispensing location in the device; 
- produce movement, with the operable displacement device, of the holder for the cartridge relative to the base liquid feed lance, so that the lance connects to the channel of the valve member or to the channel of the column of the cartridge, causing movement of the valve member into a dispensing position thereof or movement of the column down (Schoedler, figs. 7-8), causing the one or more premade score lines of the top sealing film to rupture ( the connection to the valve and the movement of the valve allowed the apparatus to move down and puncture 47) and thereby providing one or more openings in the top sealing film that allow said introduction of pressurized gas into the reservoir in order to assist dispensing of said liquid ingredient, and causing the bottom sealing film  of the cartridge to tear away (tear through 56) from the one or more dispensing passage outlets initially sealed by the bottom sealing film; 
- feed the base liquid into the channel of the cartridge and dispense the liquid ingredient from the cartridge (Fig. 8, through 180 and 170 to mix at 176 and then to go out the bottom of the channel).

[AltContent: textbox ([img-media_image1.png])]










Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 33-40, 41,42, 43, 48, 49, 50, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verbeek (U.S. Patent Application Publication 2014/0123859; herein “Verbeek”) in view of Schoedler (Wipo Patent Publication WO2011138405A1).

Regarding claim 33, Verbeek discloses a system for the preparation of a liquid food product, which system comprises: 
a) a disposable cartridge (1), wherein the cartridge comprises a cartridge body with a reservoir (chamber 7) filled with liquid ingredient (Verbeek, ¶213, “pasty ingredients) , and a central column (central column 8), wherein the cartridge body has a bottom (fig. 6, bottom 2), a top (upper edge 4), , and has a circumferential wall bounding (wall of 8 surrounding 9a) a filling aperture (¶0033, top aperture surrounded by upper edge) at the top in communication with said reservoir (12), 
wherein the filling aperture of the cartridge is hermetically sealed by a top sealing film (top sealing film 5), 
wherein a channel (9) extends through the central column from an inlet (Fig. 2, opening 9a) at a top end thereof to an aperture (Verbeek, fig. 14, outlet 204) at the bottom side of the cartridge body, …,
wherein the cartridge body is furthermore provided with one or more dispensing passages (figs. 2, and 6; discharge openings 13) arranged to dispense the liquid ingredient from the reservoir, which dispensing passage are sealed by a bottom sealing film (bottom sealing film 20),
…
b) a beverage dispensing apparatus, the apparatus being provided with: 
- a holder (Verbeek, fig. 1; holder 102) for accommodating and retaining the cartridge at a dispensing location in the device, 
- a base liquid feed assembly (Abstract, water feed means)   with a base liquid feed lance (Fig. 1; water feed lance, 110) disposed at the dispensing location, which lance is embodied to connect, so that base liquid can be fed into the channel of the valve member (¶128, “adapted to introduce the water into the chamber 7 of the cartridge 1”),”
and wherein a movement tears away the bottom sealing, “opening up the one or more dispensing passage outlets, and thereby allowing the dispensing of liquid ingredient (¶¶ 0044, 0045; Fig. 6 to fig. 7, the moving down of the lance to tear away the bottom sealing) from the cartridge distinct from the stream of the base liquid emerging from the dispensing aperture of the channel of the valve member.(Verbeek, fig. 12, ¶243, streams of product are distinct)”  

Verbeek does not further disclose a system wherein “a portion of the sealing film covering the reservoir is provided with one or more premade score lines”, nor
wherein the lance is embodied to connect “to a channel of a valve member located in the column”, nor wherein
 “ a valve member, having a channel with a dispensing aperture, is present in the channel of the column “, nor  
“wherein the one or more dispensing passages have one or more outlets which are arranged so that liquid ingredient emerges from said one or more dispensing passage outlets as a flow or flows distinct from the stream of base liquid emerging from a dispensing aperture of the channel, wherein the one or more dispensing passage outlets are arranged so that liquid ingredient emerging therefrom adjoins the outside of a base liquid stream that has emerged from the dispensing aperture”, nor 
“wherein the dispensing apparatus has an operable displacement device which is adapted to produce a movement of the holder for the cartridge and the base liquid feed lance relative to each other, so that when the displacement device is operated the lance connects to the channel of the valve member, the base liquid feed lance causing a relative motion that moves the valve member into a dispensing position thereof, causing the one or more premade score lines of the top sealing film to rupture and thereby providing one or more openings in the top sealing film that allow said introduction of pressurized gas into the reservoir in order to assist dispensing of said liquid ingredient, and 
wherein the movement of the valve member causes the bottom sealing film of the 150592.00104/12141 2869v. 1Application No.: 16/415,4283 Docket No.: 150592.00104Amendment dated July 18, 2019Preliminary Amendment cartridge to tear away. 

However, Schoedler teaches Verbeek does not further discloses a system wherein “a portion of the sealing film covering the reservoir (fig. 7, element 47) is provided with one or more premade score lines (Fig. 7, predetermined breaking line 44, surrounding perforable top wall 74 which will break to allow gas pipe part 209 to come into the reservoir area)”, 
wherein “ a valve member (adjusting element 100), having a channel (170) with a dispensing aperture (just above location of mixing chamber 176), is present in the channel of the column “, 
“wherein the one or more dispensing passages (180+124) have one or more outlets (124) which are arranged so that liquid ingredient emerges from said one or more dispensing passage outlets as a flow or flows distinct from the stream of base liquid emerging from a dispensing aperture of the channel (at element A, the opening just above the mixing chamber 176), wherein the one or more dispensing passage outlets are arranged so that liquid ingredient emerging therefrom adjoins the outside of a base liquid stream (at element B, the liquid ingredient comes though 124 and 180 to meet the joining on the side of mixing chamber 176) that has emerged from the dispensing aperture (Fig. 8, through apertures 124 and connections 180 meeting in 176,  the base liquid coming through 170).  ”, 
“wherein the dispensing apparatus has an operable displacement device which is adapted to produce a movement of the holder for the cartridge and the base liquid feed lance relative to each other, so that when the displacement device is operated the lance connects to the channel of the valve member (fig. 7 to fig. 8), the base liquid feed lance causing a relative motion that moves the valve member into a dispensing position thereof (dispensing position allows ingredients out), causing the one or more premade score lines (44) of the top sealing film to rupture and thereby providing one or more openings in the top sealing film that allow said introduction of pressurized gas into the reservoir in order to assist dispensing of said liquid ingredient (turning element 47 into 45 and allowing 290 to enter with gas coming through 214, ¶0162), and 
wherein the movement of the valve member causes the bottom sealing film of the 150592.00104/12141 2869v. 1Application No.: 16/415,4283 Docket No.: 150592.00104Amendment dated July 18, 2019Preliminary Amendment cartridge to tear away (the valve member moves with the lance and gas pipe part 209 to  break 47 and allow the pipe part to enter the reservoir). 
The advantage here is to add the moving valve which is connected to the ability to apply gas pressure to the reservoir, to have a fast or desired amount, or more even flow of ingredient (Schroeder ¶0045). Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Verbeek with Schoedler to have a perforated top related to the movement of a valve with a central channel, and that is related to the device that brings pressure into the reservoir that forces out the liquid ingredient in the reservoir, in order to make a more effective device that forces out the liquid ingredient, making drinks more efficiently and consistently.

It is noted that while this rejection rejects the invention over Verbeek in view of Schoedler, alternatively, the grounds of rejection could have been Schoedler in view of Verbeek, the amendments positively claiming the movable valve member, the Verbeek and Schoedler references essentially teaching the same things as above.  Schoedler would disclose the valve (100) and the gas pressure (coming through 214) and the secondary reference Verbeek would teach the liquids of the invention coming out and meeting (Verbeek, fig. 12)

Regarding claim 34, Verbeek in view of Schoedler teaches all the limitations of claim 33, and further discloses a system wherein an outlet of the valve member forms a dispensing outlet for the base liquid (Verbeek, tip of water feed lance 110 with smaller circumference, fig. 8a).  

Regarding claim 35, Verbeek in view of Schoedler teaches all the limitations of claim 33, and further discloses a system wherein the cartridge body is a rigid body with the bottom being rigid and maintaining its shape when the valve member is moved downward between a sealing position and the dispensing position (Verbeek, figs. 6-7, rigid structure largely maintains shape when moved from sealing to dispensing positions).  

Regarding claim 36, Verbeek in view of Schoedler teaches all the limitations of claim 33, and further discloses a system in which the liquid feed assembly is equipped for feeding in water as the base liquid (Abstract, “water feed device”).  

Regarding claim 37, Verbeek in view of Schoedler teaches all the limitations of claim 33, and further discloses a system in which the base liquid feed lance is stationary mounted in the device, and in which the displacement device is equipped to move the holder towards the lance and away from it, in such a way that in the process the lance connects to the channel of the valve member (Verbeek, ¶0142; “In another practical embodiment (not shown here) the device is embodied such that the lance 110 is mounted stationary in the device”).  

Regarding claim 38, Verbeek in view of Schoedler teaches all the limitations of claim 33, and further discloses a system in which the base liquid feed lance is disposed so as to be movable and is movable by means of a corresponding displacement device of the apparatus (Verbeek, ¶¶0017,0072, 0168; in a preferred embodiment, the cartridge is stationary and the lance engages it; “a movable water feed lance”).  

Regarding claim 39, Verbeek in view of Schoedler teaches all the limitations of claim 33, and further discloses a system, in which the holder for the cartridge is equipped to accommodate and retain the cartridge in a substantially horizontal position with the bottom downwards (Verbeek, Fig. 8a), the holder having an aperture below the bottom of the cartridge in  such a way that during dispensing of the liquid product said product remains clear of the holder (Verbeek, ¶0043, ; “from the chamber of the cartridge into the boiling reservoir of the preparation device” indicates that the liquid flows directly, and ¶0211 indicates that the cartridge may sit higher than the holder bottom, therefore the holder would necessarily have to have an aperture below the cartridge for the liquid to fall into the holding reservoir.”).  

Regarding claim 40, Verbeek in view of Schoedler teaches all the limitations of claim 39, and further discloses a system in which at a distance below the dispensing location of the holder the device has a standing place (¶0155; carrier 141) for a mug or other receptacle (¶0018, a receptacle).

Regarding claim 41, Verbeek in view of Schoedler teaches all the limitations of claim 33, and further disclose a system in which the apparatus is provided with a pressurized gas source (Schoedler, ¶0173; pumping air from outside), and wherein the apparatus is adapted to bring said pressurized gas source in direct communication with the reservoir of the disposable cartridge (via lines 214, figs. 3-7)  so as to allow said liquid ingredient therein to be pressurized by said gas thereby assisting the dispensing thereof from the reservoir (This would have been incorporated in the combination of claim 33). 

Regarding claim 42, Verbeek discloses all the limitations of claim 33, but does not further teach a system comprising a pressurization dome member having along a periphery thereof an outer gas seal that is adapted to sealingly engage the disposable cartridge around a location where the top sealing film is pierced to allow entry of pressurized gas into the reservoir, and wherein the pressurized gas source is connected the said dome member so as to allow feeding of pressurized gas beneath said dome member and wherein the outer gas seal thereof sealingly engages the disposable cartridge and the top sealing film has been pierced.  
However, Schoedler teaches a pressurization dome member (Schoedler, fig. 7, element 200) having along a periphery thereof an outer gas seal (220) that is adapted to sealingly engage the disposable cartridge around a location where the top sealing film is pierced to allow entry of pressurized gas into the reservoir (pressurized gas though 214, ¶0157), and wherein the pressurized gas source is connected the said dome member so as to allow feeding of pressurized gas beneath said dome member (gas source goes through member) and wherein the outer gas seal thereof sealingly engages the disposable cartridge and the top sealing film has been pierced (Schoedler, figs. 7, pieced at 47).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Verbeekin view of Schoedler with a further teaching of Schoedler in order to use gas pressure to further push out the contents of the reservoir, and to seal the member around the cartridge in order for the pressure to build up, the reservoir already situated in Verbeek, and all this in order to fully empty the container (not only relying on gravity) which would insure the quality and consistency of the contents of the reservoir, and to make sure, even if the contents are not perfectly mixed by the entering liquid through 12, that the additional pressure would help the contents exit.


Regarding claim 43, Verbeek in view of Schoedler teaches all the limitations of claim 40, and further teaches a system wherein said base liquid feed lance protrudes from said dome member ( Verbeek, Figs. 1, 8a; element 110 protruding from element 110, that has some “dome” shaped members, i.e. 115)).  

Regarding claim 48, Verbeek in view of Schoedler teaches all the limitations of claim 33, but does not further teach a system wherein the channel in the valve member or in the colunm has an upper portion with a first diameter and an adjoining lower portion 150592.00104/12141 2869v. 1Application No.: 16/415,4286 Docket No.: 150592.00104 Amendment dated July 18, 2019 Preliminary Amendment extending up to said aperture or outlet, said lower portion and outlet having a second diameter, wherein the first diameter is greater than said second diameter, and wherein the base liquid feed lance has an insertion portion adapted to be inserted into said upper portion of the channel, wherein said feed lance has an internal feed channel therein having a feed channel diameter substantially equal to said second diameter, thereby avoiding undue constriction and/or expansion of the flow of base liquid when passing from the feed lance into the second portion of the channel. However, it is noted that Schoedler has a capsule with two diameters, a lower and a higher, and that the diameter of the  lance dispensing water matches the diameter of the lower diameter (Schoedler fig. 7, channel 202 matches 170).  Thus, there is no change in pressure as the liquid goes through the capsule.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Verkeep with the teaching of Schoedler, to have a central channel for liquid delivery without change of pressure, in order that the liquid can be easily controlled through the cartridge and that the flow is smooth (except for the slight increase in pressure a liquid concentrate is added) and in order to have at least some of the base liquid stream go through the cartridge without entering the reservoir to then meet the liquid ingredient, in order to maintain a hot temperature, without the swirling of the ingredient and the liquid too much, as well as to help the speed of production, which both the gas and stream, with their direct movements, would help improve.

Regarding claim 49, Verbeek in view of Schoedler teaches all the limitations of claim 33, but does not further teach a system wherein the dispensing apparatus also comprises a gas pressure control assembly that is adapted to control the pressure of said gas pressurization on the basis of at least an inputted temperature of the liquid ingredient and/or of the cartridge.   
However, Schoedler teaches pumping air (Schoedler, ¶0173, via lines 214, figs. 3-7) for helping push the contents of the reservoir out.  It would have been obvious to add the teachings of Schoedler to Verbeek in order to use gas pressure to further push out the contents of the reservoir, already situated in Verbeek, in order to fully empty the container (not only relying on gravity) which would insure the quality and consistency of the contents of the reservoir, and to make sure, even if the contents are not perfectly mixed by the entering liquid through 12, that the additional pressure would help the contents exit.  As well, Verbeek already teaches using temperature of the reservoir to control dispensing its content (¶¶0014, ¶0015; temperature sensors associated with the …reservoir, and then controlling dispensing.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, seeing that the air pressure mechanism is already associated with Verbeek, as above, to just further make sure that the pressure mechanism and the lance and everything is also connected to the temperature control sensors, which, again, would be obvious to do in order the have the device well controlled and to have all the parts working together, helping to dispense the reservoir, at the same time when activated. 


Regarding claim 50, Verbeek in view of Schoedler teaches all the limitations of claim 33, and further teaches a system wherein the apparatus comprises a temperature sensor adapted to sense the temperature of the liquid ingredient and/or of the cartridge at a start of a dispensing cycle (¶¶0014, ¶0015; temperature sensors associated with the …reservoir, and then controlling dispensing.).  

Regarding claim 51, Verbeek discloses a disposable cartridge (1) filled with a single serve portion of a liquid ingredient (Verbeek, ¶213, “pasty ingredients) to be combined with a base liquid (water),  for the preparation of a liquid product, for the preparation of a beverage, which cartridge comprises: a cartridge body with a reservoir (chamber 7) filled with said liquid ingredient, and with a wall bounding a a filling aperture (opening 9a) in communication with said reservoir, a central column:
wherein the filling aperture of the cartridge is hermetically sealed by a sealing film (5), wherein the column is movable inwards from an initial position to a dispensing position (fig. 6 to fig. 7; column 8 moves down) wherein the column is sealed to said sealing film, wherein a channel (9) extends through the column from an inlet of the channel at a top end of the column to an aperture at the bottom side of the cartrigde body,  allowing to connect a base liquid feed member (connected to lance 110) to said inlet of the channel and to engage the column allowing to feed said base liquid into the channel and to move said column to said dispensing position.
However, Verbeek does not disclose wherein a valve member, having a channel with a dispensing aperture, is present in the channel of the column,
wherein the cartridge body is furthermore provided with one or more dispensing passages arranged to dispense the liquid ingredient from the reservoir, which dispensing passage are sealed by a bottom sealing film,
wherein the one or more dispensing passages have one or more outlets which are arranged so that liquid ingredient emerges from said one or more dispensing passage outlets as a flow or flows distinct from the stream of base liquid emerging from a dispensing aperture of the channel, wherein the one or more dispensing passage outlets are arranged so that liquid ingredient emerging therefrom adjoins the outside of a base liquid stream that has emerged from the dispensing aperture

wherein a portion of the sealing film covering the reservoir is provided with one or more premade score lines, which are embodied such that pressing the column inward to said dispensing position causes said one or more premade score lines to rupture thereby providing said one or more openings that allow said introduction of pressurized gas into the reservoir in order to assist dispensing of said liquid ingredient.  

However, Schoedler does teach wherein a valve member (Schoedler, 100), having a channel (170) with a dispensing aperture (just above area of mixing chamber 176), is present in the channel of the column,
wherein the cartridge body is furthermore provided with one or more dispensing passages (through 180) arranged to dispense the liquid ingredient from the reservoir, which dispensing passage are sealed by a bottom sealing film (Schoedler, 55,55, 58),
wherein the one or more dispensing passages have one or more outlets (124) which are arranged so that liquid ingredient emerges from said one or more dispensing passage outlets as a flow or flows distinct from the stream of base liquid ( coming through 124 and 180) emerging from a dispensing aperture (at B, the liquid emerging from 124, fig. 8, to the left and right of the mixing area 176, where the ingredients come to meet the main channel 170), wherein the one or more dispensing passage outlets are arranged so that liquid ingredient emerging therefrom adjoins the outside of a base liquid stream (as the base liquid is passing through 170 past the mixing chamber 176, the liquid ingredient joining it from the sides of 176)  that has emerged from the dispensing aperture (at A, 170 passes base liquid into mixing chamber 176, where the liquid ingredient meets the base liquid on the “outside” of the base liquid stream)
wherein a portion of the sealing film covering (42) the reservoir is provided with one or more premade score lines (44, surrounding 47), which are embodied such that pressing the column inward to said dispensing position causes said one or more premade score lines to rupture (figs. 7, and 8) thereby providing said one or more openings that allow said introduction of pressurized gas into the reservoir (through 214) in order to assist dispensing of said liquid ingredient (Schoedler, ¶0045, control dispensing of liquid product).

The advantage here is to add the moving valve which is connected to the ability to apply gas pressure to the reservoir, to have a fast or desired amount, or more even flow of ingredient (Schroeder ¶0045). Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Verbeek with Schoedler to have a perforated top related to the movement of a valve with a central channel, and that is related to the device that brings pressure into the reservoir that forces out the liquid ingredient in the reservoir, in order to make a more effective device that forces out the liquid ingredient, making drinks more efficiently and consistently.

Regarding claim 52, Verbeek discloses a method for preparation of a liquid product wherein use is made of a system for the preparation of a liquid food product (Abstract), which system comprises: 
a) a disposable cartridge (1), wherein the cartridge comprises a cartridge body with a reservoir (chamber 7) filled with liquid ingredient (Verbeek, ¶213, “pasty ingredients”), and a central column (8), wherein the cartridge body has a bottom (2) and a top (4), wherein the top has the aperture in communication with said reservoir, and has a wall bounding (wall of 8) an aperture (element 9a) in communication with said reservoir, wherein the aperture of the cartridge is hermetically sealed by a top sealing film (5), wherein a channel (9) extends through the column from an inlet (9a) at a top end thereof to an aperture (204) at the bottom side of the cartridge body, 
wherein a valve member, having a channel with a dispensing aperture, is present in the channel of the column wherein cartridge body is provided with one or more dispensing passages (13) arranged to dispense the liquid ingredient from the reservoir, which dispensing passage are sealed by a bottom sealing film, and wherein the one or more dispensing passages have one or more outlets which are arranged so that liquid ingredient emerges from said one or more dispensing passage outlets as a flow or flows distinct from the stream of base liquid emerging from the dispensing aperture of the channel of the valve member, and so that liquid ingredient emerging therefrom adjoins the outside of the base liquid stream that has emerged from the dispensing aperture,
b) a beverage dispensing apparatus, the apparatus being at least provided with: 
- a holder (101) for accommodating and retaining the cartridge at a dispensing location in the device, 
- a base liquid feed assembly (Abstract),  with a base liquid feed lance (110) disposed at the dispensing location, which lance is embodied to connect to a channel of a valve member located in the column or to the channel of the column of the cartridge, so that base liquid can be fed into the channel, 
wherein the dispensing apparatus has an operable displacement device  which is adapted to produce a movement of the holder for the cartridge and the base liquid feed lance relative to each other (Verbeek, figs. 1,2, & 12), …, 
the method comprising the steps: 
- placing the cartridge in the holder and retaining the cartridge at the dispensing location in the device (¶0046, cartridge is held by the holder); 
- produce movement, with the operable displacement device, of the holder for the cartridge relative to the base liquid feed lance, so that the lance connects to the channel of the valve member or to the channel of the column of the cartridge, causing movement of the valve member into a dispensing position thereof or movement of the column down, causing the one or more premade score lines of the top sealing film to rupture and thereby providing one or more openings in the top sealing film that allow said introduction of pressurized gas into the reservoir in order to assist dispensing of said liquid ingredient,  and causing the bottom sealing film of the cartridge to tear away from the one or more dispensing passage outlets initially sealed by the bottom sealing film (¶¶ 0044, 0045; Fig. 6 to fig. 7, the moving down of the lance to tear away the bottom sealing); 
- feed the base liquid into the channel of the cartridge and dispense the liquid ingredient from the cartridge (¶0054, adapted to introduce the water into the chamber of the cartridge containing the [concentrate] and is dispensed as a mixture.).

However, Verbeek does not disclose wherein a valve member, having a channel with a dispensing aperture, is present in the channel of the column,
wherein the cartridge body is furthermore provided with one or more dispensing passages arranged to dispense the liquid ingredient from the reservoir, which dispensing passage are sealed by a bottom sealing film,
wherein the one or more dispensing passages have one or more outlets which are arranged so that liquid ingredient emerges from said one or more dispensing passage outlets as a flow or flows distinct from the stream of base liquid emerging from a dispensing aperture of the channel, wherein the one or more dispensing passage outlets are arranged so that liquid ingredient emerging therefrom adjoins the outside of a base liquid stream that has emerged from the dispensing aperture

so that when the displacement device is operated the lance connects to the channel of the valve member or to the channel of the column of the cartridge, the base liquid feed lance causing a relative motion that moves the valve member into a dispensing position thereof or moving the column down, causing a bottom sealing film of the cartridge to tear away from one or more dispensing passage outlets initially sealed by said bottom sealing film, and thereby allowing the dispensing from the cartridge

wherein a portion of the sealing film covering the reservoir is provided with one or more premade score lines, which are embodied such that pressing the column inward to said dispensing position causes said one or more premade score lines to rupture thereby providing said one or more openings that allow said introduction of pressurized gas into the reservoir in order to assist dispensing of said liquid ingredient.  

However, Schoedler does teach wherein a valve member (Schoedler, 100), having a channel (170) with a dispensing aperture (just above area of mixing chamber 176), is present in the channel of the column,
wherein the cartridge body is furthermore provided with one or more dispensing passages (180) arranged to dispense the liquid ingredient from the reservoir, which dispensing passage are sealed by a bottom sealing film (Schoedler, 55,55, 58),
wherein the one or more dispensing passages have one or more outlets (124) which are arranged so that liquid ingredient emerges from said one or more dispensing passage outlets as a flow or flows distinct from the stream of base liquid emerging from a dispensing aperture (fig. 8, to the left and right of the mixing area 176, where the ingredients come to meet the main channel 170), wherein the one or more dispensing passage outlets are arranged so that liquid ingredient emerging therefrom adjoins the outside of a base liquid stream that has emerged from the dispensing aperture (into mixing chamber 176)
wherein a portion of the sealing film covering (42) the reservoir is provided with one or more premade score lines (44, surrounding 47), which are embodied such that pressing the column inward to said dispensing position causes said one or more premade score lines to rupture (figs. 7, and 8) thereby providing said one or more openings that allow said introduction of pressurized gas into the reservoir (through 214) in order to assist dispensing of said liquid ingredient (Schoeder, ¶0045, control dispensing of liquid product).

The advantage here is to add the moving valve which is connected to the ability to apply gas pressure to the reservoir, to have a fast or desired amount, or more even flow of ingredient (Schroeder ¶0045). Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Verbeek with Schoedler to have a perforated top related to the movement of a valve with a central channel, and that is related to the device that brings pressure into the reservoir that forces out the liquid ingredient in the reservoir, in order to make a more effective device that forces out the liquid ingredient, making drinks more efficiently and consistently.

Claims 45, 46 and 47  is/are rejected under 35 U.S.C. 103 as being unpatentable over Verbeek (U.S. Patent Application Publication 2014/0123859; herein “Verbeek”)  in view of Schoedler (Wipo Patent Publication WO2011138405A1) and further in view of Verbeek ‘735 (U.S. Patent Application Publication 2014/ 0053735; herein “Verbeek ‘735).

Regarding claim 45, Verbeek in view of Schoedler teaches all the limitations of claim 33, and further teaches a system wherein the cartridge comprises a body shaped as an annulus of U-shaped cross-section defining a reservoir for receiving a liquid concentrate, being located between an outer circumferential wall (3) and a central column (8).  
They do not, however, teach, in this combination, that the central column defining a flow channel for passage of the stream of carbonated water without entry into the reservoir, the reservoir having a ring shaped aperture at an open end of the U being closed by a top sealing film.
However, Verbeek ‘735 teaches that “carbonated” may be a type of liquid coming from tis beverage machine (Verbeek ‘735, ¶0094).  Have water carbonate, or chilled or heated or otherwise changed gives the device the ability to be more versatile when coming to the types of beverages it makes.  As well, in Schoedler, the stream does not enter into the reservoir but rather the pressure pushes the liquid concentrate into the stream.  And Schoedler has a cover 40/41, and similarly, Verbeek (the primary reference has the ring shaped aperture on top and is covered by top 5).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Verbeek with Verbeek ‘735 and Schoedler to have the base liquid stream go through the cartridge to then meet the liquid ingredient, in order to maintain a hot temperature, without the swirling of the ingredient and the liquid too much, as well as to help the speed of production, which both the gas and stream, with their direct movements, would help improve and this would also help maintain the carbonation if there was not as much mixing of all the ingredients in the reservoir before dispensing.

Regarding claim 46, Verbeek, Schoedler and Verbeek ‘735 teach all the limitations of claim 45, and further teach a system wherein a bottom of the body at a closed end of the U has a flexible portion (Verbeek, fig.  7, upside down U body on bottom of cartridge, sections 20 and 2a, figs. 3 and 5-6 to see flexibility,) such that the central column (8) can be displaced downwards with respect to the outer circumferential wall (3) and wherein in use, downward displacement of the central column causes opening of a dispensing passage whereby concentrate can exit the reservoir and contact the stream after passage through the flow channel (Verbeek, flexible elements 20).

Regarding claim 47, Verbeek in view of Schoedler teaches all the limitations of claim 33, and but does not further disclose a system wherein the cartridge body comprises one or more piercing members arranged underneath the top sealing film, so that pressing the top sealing film downwards, causes said one or more piercing members to engage the top sealing film and the locally rupture the top sealing film thereby providing one or more holes that allow for introduction of pressurized gas into the reservoir in order to pressurize the liquid ingredient therein so as to assist dispensing thereof via the dispensing passages.  
However, such bosses, apparent in Verbeek ‘735  (Verbeek ‘735, Fig. 5, element 15a), the same inventor as the present application, may help to tear the top layer and also be used to help mix, via the spaces, the water and the concentrate. Verbeek, the primary reference already has that the lance apparatus (Verbeek, 110) already comes down to tear through the top surface (Verbeek 5).  As well, Schoedler teaches having air pressure to help push out the liquid in the reservoir (Schoedler, ¶0173; pumping air from outside via lines 214, figs. 3-7).  .  It would have been obvious to add the teachings of Schoedler and Verbeek ‘735 to Verbeek in order to use gas pressure to further push out the contents of the reservoir, already situated in Verbeek, in order to well break the top surface and mix the gas/fluid, and to fully empty the container (not only relying on gravity) which would insure the quality and consistency of the contents of the reservoir, and to make sure that the additional pressure would help the contents exit (and perhaps with speed of delivery).
Response to Arguments
Applicant's arguments filed 1 March 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Schoedler does not meet the language of the claim, Examiner disagrees.
It is described above that it is from the teaching of Schoedler that it taught the claimed feature of the gas pressure on the reservoir to push out the liquid ingredient.  It should also be noted in the above rejections that reference is made to the designated elements.  As designated, there is an outlet of the base liquid (at A) and this meets the liquid ingredient on its outside (at B) and they meet at the mixing chamber 176 and then can move together..  The claim only states that there need to be distinct passages, which there are (at 180).  Applicant is relying on language or elements not within the claim.  For instance, that “the base liquid and the liquid ingredient are dispensed as separate streams, that are combined only outside the cartridge” is language not within the claim.   
Further, Schoedler does indeed disclose wherein (in claim 33, for instance) “ the lance (lance 208, see figs. 7-8) connects to the channel of the valve member (100), the base liquid feed lance causing a relative motion that moves the valve member into a dispensing position thereof (movement of element 100 in Fig. 7 to Fig. 8), causing the one or more premade score lines (44) of the top sealing film (42,47) to rupture (47 ruptures and becomes 45) and thereby providing one or more openings in the top sealing film that allow said introduction of pressurized gas (209 moves in and gas enters through 214) into the reservoir in order to assist dispensing of said liquid ingredient (¶0045),”  (emphasis added by examiner)
The claim does indeed connect the moving of the valve to the breaking of the seal that will allow gas to be put in the reservoir.  In Schoedler,, it is certainly because of the movement of the valve, the downwards movement, that gives element 209 the ability to come down and break the seal to then put pressurized air into the reservoir.  And while it is true that lance does break a part of the top seal first before the movement of the valve, which is what Applicant focused on,  the closed part of the seal that needs to be broken in connection with the movement of the valve, the part where the pressurized gas will be put in,  remains sealed until the movement of the valve.  Since the movement of the valve and the breaking of this seal occur together, the art reads on the claim.

No other arguments are made.  Please contact examiner regarding any questions or concerns.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761